Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 10-19 of E. Fritz-Langhals et al., US 16/603,329 (Feb. 6, 2018) are pending and have been examined on the merits.  

Claim Interpretation

Examination requires claim terms first be construed in terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim  See MPEP § 2111.  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP § 2111.01.  It is also appropriate to look to how the claim term is used in the prior art, which includes prior art patents, published applications, trade publications, and dictionaries.  MPEP § 2111.01 (III).  However, specific embodiments of the specification cannot be imported into the claims, particularly where the subject claim limitation is broader than the embodiment.  MPEP § 2111.01(II). 


Interpretation of “where individual, non-adjacent methylene units in the hydrocarbon radical are optionally replaced . . .”

Claims 10 and 18 recite:

“where individual, non-adjacent methylene units in the hydrocarbon radical are optionally replaced by -O-, -CO-, -COO-, -OCO- or -OCOO-, -S- or NRx groups” 

The specification does not define or provide guidance as to the meaning of this phrase. The term  “non-adjacent methylene units” is broadly and reasonably interpreted based on the plain meaning as at least two methylene groups that are interposed by another chemical group(s).  Thus for example, two of the non-adjacent methylene units in a butyl radical are underlined as follows: (-CH2-CH2-CH2-CH3).  In such a case, the transformation -CH2-CH2-CH2-CH3 → -O-CH2-O-CH3 represents “where individual, non-adjacent methylene units in the hydrocarbon radical are optionally replaced by -O-, -CO-, -COO-, -OCO- or -OCOO-, -S- or NRx groups”.  The following transformation -CH2-CH2-CH2-CH3 → -CH2-CH2-O-CH3 would not meet the subject claim limitation.  

The claim 10 and 18 phrase “where non-adjacent carbon atoms are optionally replaced by oxygens” is interpreted in the same manner.  


Claim Objections

Claims 10-19 are objected to for informalities, such as recitation of certain compounds/groups in the plural.  For example, the following portion of claim 10:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

recites “silazanes of the formulae IVa and IVb . . . and mixtures thereof”.  The phrase “silazanes of the formulae IVa and IVb . . . and mixtures thereof” by way of the recitation of “silazanes” in the plural literally requires at least two different silazanes to meet this claim limitation.  The above claim 1 portion further recites “and mixtures thereof” which by recitation of “and” (rather than “or”) further reinforces that claim 1 requires a mixture of at least two different silazanes.  This substantially narrows the claim and does not make grammatical sense.  




A method for synthesizing a 3-aminopropylalkoxysilane of the formula I

H2N-CR2R3-CHR1-CH2-SiR4R5(OR6)		I,

comprising: hydrosilylating a silazanes of the formulae IVa or IVb


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


or a mixturecomprises rhodium compound, an iridium compound, or a mixture thereof to form a hydrosilyated product

and, for conversion to the 3-aminopropylalkoxysilane of the formula I, reacting the hydrosilyated product with an alcohol of the formula V

R6-OH		V,

where

R1 to R3 independently of one another are hydrogen or a monovalent unsubstituted or substituted C1-C20 hydrocarbon radical, where individual, non-adjacent methylene units in the hydrocarbon radical are optionally replaced by -O-, -CO-, -COO-, -OCO- or -OCOO-, -S- or NRx hydrocarbon radicals are optionally bridged by hydrocarbon radicals, 

R4 and R5 independently of one another are a monovalent unsubstituted or substituted C1-C20 hydrocarbon radical, where individual, non-adjacent methylene units in the hydrocarbon radical are optionally replaced x hydrocarbon radicals are optionally bridged by hydrocarbon radicals, 

R6 is a hydrocarbon radical having 1 to 8 carbon atoms, where non-adjacent carbon atoms are optionally replaced by oxygens, and 

Rx is a monovalent unsubstituted or substituted C1-C20 hydrocarbon radical, where individual, non-adjacent methylene units in the hydrocarbon radical are optionally replaced by -O-, -CO-, -COO-, -OCO- or -OCOO-, -S- groups, and where the radicals are optionally be bridged by hydrocarbon radicals.


Claims 11-19 should also be amended consistent with the above claim 10 amendment so as to overcome the objections.  

In addition to amending claim 18 in conformance with the above objection, claim 18 is further objected to on the grounds that that “with a chlorosilane of the formula III” should be replaced with “reacted with a chlorosilane of the formula III” to correct an informality.  

Subject Matter Free of the Art of Record

Claims 10-19 are free of the art of record.  The instant claims are directed to the synthesis of a compound of formula I, summarized as follows.


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


The closest prior art of record is J. Webb et al., US 4,584,392 (1986) (“Webb”) in combination with R. Januszewski et al., 846 Journal of Organometallic Chemistry, 263-268 (2017) (“Januszewski”). 




    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


Webb further teaches that the hydrosilylation proceeds by way of one cyclic silazane of formula IV.  Webb at col. 3, lines 30-35.  Webb differs from the instant claims in that a different product is obtained and a platinum catalyst is employed.  Januszewski teaches that rhodium complexes are useful in hydrosilylation of similar compounds.  Januszewski teaches the following reaction.  Januszewski at page 365, col. 1 (2.3.8. HSiMe2OSiMe2CH2CH2CH2N(SiMe3)2).  


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


Januszewski differs from the instant claims in that Januszewski does not employ the claimed alcohol reactant (R6-OH).  The combination of Webb and Januszewski does not motivate one of ordinary skill to arrive at the claimed method because even assuming that that the Januszewski reaction proceeds by way of the same cyclic intermediate (IV) taught by Webb, the Examiner cannot provide sufficient rational showing that one of ordinary skill could have predicted that employment of claimed alcohol reactant (R6-OH) in the Januszewski reaction would give the claimed products.  MPEP § 2143.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622